17-17202-jps   Doc   FILED 07/02/19   ENTERED 07/02/19 11:41:13   Page 1 of 5
17-17202-jps   Doc   FILED 07/02/19   ENTERED 07/02/19 11:41:13   Page 2 of 5
                           July 2, 2019




                                                      /s/Nickele Stone
                                                      Nickele Stone
                                                      nstone@rascrane.com




17-17202-jps   Doc   FILED 07/02/19       ENTERED 07/02/19 11:41:13   Page 3 of 5
17-17202-jps   Doc   FILED 07/02/19   ENTERED 07/02/19 11:41:13   Page 4 of 5
17-17202-jps   Doc   FILED 07/02/19   ENTERED 07/02/19 11:41:13   Page 5 of 5
